Lotz, J.
The appellee was the plaintiff, and the appellants the defendants in the court below. All the paragraphs of the complaint were withdrawn except *92the fourth and fifth. Demurrers were overruled to these and the appellants answered the general denial. The issues joined were tried by a jury and resulted in a verdict and judgment for the plaintiff. An assignment of error calls in question the sufficiency of each paragraph of the complaint. Each of these paragraphs, in substance, alleges that Hay and Grossniclde were the owners of certain letters patent, and that they conspired with Stockman to cheat and defraud the plaintiff out of the sum of $1,200.00; that they induced the plaintiff to purchase and pay said sum for the letters patent upon the representation that other parties, whom Stockman pretended to represent, were ready and willing to take the same from him at an agreed price, should he procure the same. .
There is an allegation that the plaintiff stated to Hay and Grossnickle that the letters patent, if purchased, would be of no value to him and that they knew that he was purchasing the same for the sole purpose of conveying the same to the persons represented by Stockman].
It is also averred that the letters patent were of no value, and there are many other averments of a technical character.
We are of the opinion that each paragraph is sufficient.
Another assignment of error is that the court erred in overruling appellants’ motion for judgment on the pleadings. As the complaint was sufficient there was no error in this ruling.
The last assignment of error relates to the overruling of appellants’ motion for a new trial.
It is insisted that the verdict is contrary to law and not supported by sufficient evidence.
An examination of the evidence shows that there was evidence supporting the verdict on ail material *93points and convinces us that the judgment rendered is just.
Judgment áffirmed.